UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION

UNITED STATES OF AMERICA, )
)

Plaintiff, )

)

v. ) Case No.

)

MATTHEWS MANUFACTURING, INC., )
)

)

Defendant. )

COMPLAINT

COMES NOW Plaintiff, the United States of America, by and through its undersigned
counsel, Jeffrey B. Jensen, United States Attorney for the Eastern District of Missouri, and Jane
Rund, Assistant United States Attorney for said District, and for its cause of action against the
Defendant, states as follows:

1. Plaintiff is the United States of America (“United States”) and this Court has
jurisdiction over the subject matter of this action by virtue of Title 28, United States Code,
Section 1345. This is a debt collection action pursuant to the Federal Debt Collection
Improvement Act of 1996, 31 U.S.C. §3701, et seq.

2. Defendant Matthews Manufacturing, Inc. resides within the boundaries of the
Eastern Division of the Eastern District of Missouri.

3, Defendant Matthews Manufacturing, Inc. is indebted to Plaintiff United States of
America in the amount $60,253.54, which includes a current principal amount of $35,600.00,
interest of $1,262.18, and penalties, costs, and administrative fees of $23,391.36, pursuant to 31
U.S.C. §§ 3717(e), 3711 (g)(6), and 28 U.S.C. §527. This debt arose in connection with the

l
Case: 4:19-cv-02892 Doc.#: 1 Filed: 10/24/19 Page: 2 of 2 PagelD #: 2

defendants’ July 2015 default on $35,600.00 of citations for violations of Occupational Safety
and Health Administration codes. Attached hereto as Exhibit “1”.

4. On September 2, 2015, a demand letter was sent by the U.S. Department of
Labor, Occupational Safety and Health Administration. Attached hereto as Exhibit “2”.

5. After Matthews Manufacturing, Inc. failed to make payments, debt was referred
to the U.S. Department of Treasury, Bureau of the Fiscal Service. A demand letter was sent by
the Department of Treasury, Bureau of the Fiscal Service, to Defendant Matthews
Manufacturing, Inc.. Attached hereto as Exhibit “3” is the Demand Letter dated December 12,
2015.

6. Attached hereto as Exhibit “4” is a Certificate of Indebtedness prepared by the U. S.
Department of the Treasury, Bureau of the Fiscal Service, acting on behalf of the U.S.
Department of Labor, Occupational Safety and Health Administration, establishing the basis for
Defendants’ Matthews Manufacturing, Inc. liability of a total debt of $60,253.54.

WHEREFORE, the United States of America prays for judgment against the Defendant
Matthews Manufacturing, Inc. in the sum of $35,600.00 principal, with interest of $1,262.18, and
penalties, costs and administrative fees of $23,391.36, for a total of $60,253.54, and for such
other and further relief as the Court may deem proper.

Respectfully submitted,

JEFFREY B. JENSEN
United States Attorney

/ ws! Jane Rund
(“ JANE RUND #47298 MO

Assistant United States Attorney

111 South Tenth Street, Room 20.333
St. Louis, MO 63102

(314)539-7636 (314)539-2287 fax
Email: jane.rund@usdo}j.gov
or eene me se . ry ele ee te Boaeree ene

U.S. Department of Labor
Occupational Safety and Health Administration -

           

 

1222 Spruce Street ; "
Room 9.104 2 GOVERNMENT
Saint Louis, MO 63103 : EXHIBIT
Phone: 314-425-4249 Fax: 314-425-4289 4

5

 

 

 

 

To: , Inspection Number: 1059249

MATTHEWS MANUFACTURING INC. Inspection Date(s): 04/29/2015 - 04/29/2015

and its successors . Issuance Date: 06/01/2015

41 BRANCH STREET Reply to the attention of: Strategic Team Leader
Saint Louis, MO 63147

Inspection Site: fe siolatiouls) destrbed

41 BRANCH STREET NO ena Ie

Saint Louis, MO 63147 ecw redo Gr GROUE Iie

 

 

 

This Citation and Notification of Penalty (this Citation) describes violations of the Occupational Safety and
Health Act of 1970. The penalty(ies) listed herein is (are) based on these violations. You must abate the
violations referred to in this Citation by the dates listed and pay the penalties proposed, unless within 15 working
days (excluding weekends and Federal holidays) from your receipt of this Citation and Notification of Penalty
you either call to schedule an informal conference (see paragraph below) or you mail a notice of contest to
the U.S. Department of Labor Area Office at the address shown above. Please refer to the enclosed booklet
(OSHA 3000) which outlines your rights and responsibilities and which should be read in conjunction with this
form. Issuance of this Citation does not constitute a finding that a violation of the Act has occurred unless there
is a failure to contest as provided for in the Act or, if contested, unless this Citation is affirmed by the Review

Commission or a court.

Posting - The law requires that a copy of this Citation and Notification of Penalty be posted immediately in a
prominent place at or near the location of the violation(s) cited herein, or, if it is not practicable because of the
nature of the employer's operations, where it will be readily observable by all affected employees. This Citation
must remain posted until the violation(s) cited herein has (have) been abated, or for 3 working days (excluding
weekends and Federal holidays), whichever is longer.

Informal Conference - An informal conference is not required. However, if you wish to have such.a
conference you may request one with the Area Director during the 15 working day contest period. During such
an informal conference you may present any evidence or views which you believe would support an adjustment

to the citation(s) and/or penalty(ies). ;

Citation and Notification of Penalty . 2 -Page.L.of.25.. .... . . OSHAS2,,.. ds.

 
C~

os

If you are considering a request for an informal conference to discuss any issues related to this Citation and
Notification of Penalty, you must take care to schedule it early enough to allow time to contest after the informal
conference, should you decide to do so. Please keep in mind that a written letter of intent to contest must be
submitted to the Area Director within 15 working days of your receipt of this Citation. The running of this
contest period is not interrupted by an informal conference.

If you decide to request an informal conference, please complete, remove and post the Notice to Employees next
to this Citation and Notification of Penalty as soon as the time, date, and place of the informal conference have
been determined. Be sure to bring to the conference any and all supporting documentation of existing. conditions
as well as any abatement steps taken thus far. If conditions warrant, we can enter into an informal:settlement
agreement which amicably resolves this matter without litigation or contest.

Right to Contest — You have the right to contest this Citation and Notification of Penalty. You may contest
all citation items or only individual items. You may also contest proposed penalties and/or abatement dates
without contesting the underlying violations. Unless you inform the Area Director in writing that you intend
to contest the citation(s) and/or proposed penalty(ies) within 15 working days after receipt, the citation(s)
and the proposed penalty(ies) will become a final order of the Occupational Safety and Health Review
Commission and may not be reviewed by any court or agency. :

Penalty Payment — Penalties are due within 15 working days of receipt of this notification unless contested.
(See the enclosed booklet and the additional information provided related to the Debt Collection Act of 1982.)
Make your check or money order payable to “DOL-OSHA”. Please indicate the Inspection Number on the
remittance. You can also make your payment electronically on www.pay.gov. On the left side of the pay.gov
homepage, you will see an option to Search Public Forms. Type "OSHA" and click Go. From the results, click

on OSHA Penalty Payment Form. The direct link is: .
https://www.pay.gov/paygov/forms/formInstance.htm!?agencyFormld=53 090334.

_ You will be required to enter your inspection number when making the payment. Payments can be made by

credit card or Automated Clearing House (ACH) using your banking information. Payments of $25,000 or more
require a Transaction ID, and also must be paid using ACH. If you require a Transaction ID, please contact the
OSHA Debt Collection Team at (202) 693-2170.

OSHA does not agree to any restrictions or conditions or endorsements put on any check, money order, or
electronic payment for less than the full amount due, and will process the payments as if these restrictions or
conditions do not exist.

Notification of Corrective Action — For each violation which you do not contest, you must provide
abatement certification to the Area Director of the OSHA office issuing the citation and identified above. This
abatement certification is to be provided by letter within 10 calendar days after each abatement date. Abatement
certification includes the date and method of abatement. If the citation indicates that the violation was corrected
during the inspection, no abatement certification is required for that item. The abatement certification letter must
be posted at the location where the violation appeared and the corrective action took place or employees must
otherwise be effectively informed about abatement activities. A sample abatement certification letter is enclosed
with this Citation. In addition, where the citation indicates that abatement documentation is necessary, evidence
of the purchase or repair of equipment, photographs or video, receipts, training records, etc., verifying that
abatement has occurred is required to be provided to the Area Director.

Employer Discrimination Unlawful — The law prohibits discrimination by an employer against an

* Citation and Notification of Penalty Page 2 of 25... pvevstciecass- a, : OSHA2 a...

 

 
CO

employee for filing a complaint or for exercising any rights under this Act. An employee who believes that
he/she has been discriminated against may file a complaint no later than 30 days after the discrimination
occurred with the U.S. Department of Labor Area Office at the address shown above.

Employer Rights and Responsibilities — The enclosed booklet (OSHA 3000) outlines additional
employer rights and responsibilities and should be read in conjunction with this notification.

Notice to Employees — The law gives an employee or his/her representative the opportunity to object to any
abatement date set for a violation if he/she believes the date to be unreasonable. The contest must be mailed to
the U.S. Department of Labor Area Office at the address shown above and postmarked within 15 working days
(excluding weekends and Federal holidays) of the receipt by the employer of this Citation and Notification of
Penalty.

Inspection Activity Data — You should be aware that OSHA publishes information on its inspection and
citation activity on the Internet under the provisions of the Electronic Freedom of Information Act. The
information related to these alleged violations will be posted when our system indicates that you have received
this citation. You are encouraged to review the information concerning your establishment at www.osha.gov. If
you have any dispute with the accuracy of the information displayed, please contact this office.

Citation and Notification of Penalty 9... =e "Page 3 of 25 ae Ls. + OSHA2 .

 
Bea *

. US. Department of Labor

Case: 4:19-cv-02892 Doc. #: 1-1 Filed: 10/24/19 Page: 4 of 25 PagelD #: 6
cr. my

a \

Occupational Safety and Health Administration

 

- NOTICE TO EMPLOYEES OF INFORMAL CONFERENCE

An informal conference has béen scheduled with OSHA to discuss the citation(s) issued on _

06/01/2015. The conference will be held by telephone or at the OSHA office located at 1222

Spruce Street, Room 9.104, Saint Louis, MO 63103 on at °

. Employees and/or representatives of employees have a right to attend an

informal conference.

Citation and Notification of Penalty . . : . wRageAof25..0 0 © 6 ee . -OSHA22ye5.

 
x
: oN

CERTIFICATION OF CORRECTIVE ACTION WORKSHEET

Inspection Number: 1059249
Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147
Issuance Date: 06/01/2015

List the specific method of correction for each item on this citation in this package that does not read “Corrected
During Inspection” and return to: U.S. Department of Labor — Occupational Safety and Health
Administration, 1222 Spruce Street, Room 9.104, Saint Louis, MO 63103

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Citation Number and Item Number was corrected on
By (Method of Abatement):

Citation Number and Item Number was corrected on
By (Method of Abatement):

Citation Number and Item Number was corrected on
By (Method of Abatement): ‘

Citation Number and Item Number was corrected on
By (Method of Abatement): _

Citation Number and Item Number was corrected on
By (Method of Abatement):

Citation Number and Item-Number was corrected on
By (Method of Abatement):

 

 

I certify that the information contained in this document is accurate and that the affected employees and their
representatives have been informed of the abatement.

 

 

Signature Date

 

 

Typed or Printed Name Title
NOTE: 29 USC 666(z) whoever knowingly makes any false statements, representation or-certification in any application, record, plan or
other documents filed or required to be maintained pursuant to the Act shall, upon conviction, be punished by a fine of not more than

$10,000 or by imprisonment of not more than 6 months or both.

POSTING: A copy of completed Corrective Action Worksheet should be posted for employee review

Citation and Notification of-Penalty. . . . Page 5 of 25... | ne eentgtig . . OSHA-2 f caasbar

 
en fo

(

U.S. Department of Labor Tispection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
: ‘Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

Citation 1 Item 1. Type of Violation: Serious

OSH ACT of 1970 Section (5)(a)(1):

Section 5(a)(1) of the Occupational Safety and Health Act of 1970: The employer did not furnish
employment and a place of employment which were free from recognized hazards that were causing or
likely to cause death or serious physical harm to employee(s) in that employee(s) were exposed to the

hazard of being caught-in:

Inside of the Sheet Metal Department, employee(s) were exposed to an amputation/laceration hazard
due to a possible machine process malfunction on the following equipment:

af Cincinnati Shear, m/n 1812, s/n 35385.

One method of abatement to correct this apparent hazard is to install an emergency stop device as
required by ANSI B11.4-2003, paragraph 6.2.4.

DISCLAIMER:

a/ The employer is not limited to the abatement method(s) suggested by OSHA.
b/ The employer is responsible for selecting and implementing an effective abatement method.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION.

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: | ; 07/17/2015
Proposed Penalty: $2000.00

See pages 1 through 4 of this Citation and Notification of Penalty for information on employer and employee rights.and responsibilities.

. . Citation and Notification of Penalty . a... Page.6 of 25 oo . OSHA2, ..

whe feisty

 
i Cn

U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

Citation 1 Item 2 Type of Violation: Serious

OSH ACT of 1970 Section (5)(a)(1):

Section 5(a)(1) of the Occupational Safety and Health Act of 1970: The employer did not furnish
employment and a place‘of employment which were free from recognized hazards that were causing or
likely to cause death or serious physical harm to employee(s) in that employee(s) were exposed to the

hazard of being caught-in:

Inside of the-Sheet Metal Department, employee(s) were exposed to an amputation/laceration hazard
due to a possible, inadvertent cycling of the following equipment:

a/ Cincinnati Shear, m/n 1812, s/n 35385.

One method of abatement to correct this apparent hazard is to install a cover over the treadle bar as
required by ANSI B11.4-2003, paragraph 6.3.3.3. ,

DISCLAIMER:

a/ The employer is not limited to the abatement method(s) suggested by OSHA.
b/ The employer is responsible for selecting and implementing an effective abatement method.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION.

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: 07/17/2015
Proposed Penalty: $2000.00

See pages 1 through 4 of this Citation and Notification of Penalty for information.on employer and employee rights and responsibilities. te

Citation.and Notification of Penalty ‘ _... Page 7 of:25...-. a OSHA22 . a: ade eo

ARE eR TD See en RR Bg te et Se eto fee te tt Te aetna oe

 
ote om,

U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

The alleged violations below have been grouped because they involve similar or related hazards that
may increase the potential for injury or illness. ©

Citation 1 Item 3 a Type of Violation: Serious

 

29 CFR 1910.101(b): Section 3.4.4., Compressed Gas Association Pamphlet P-1-1 965, as adopted by
29 CFR. 1910.101(b): Compressed gas cylinder(s) were not properly supported to prevent them from
being knocked over:

al Inside of the Catch-All Area, a compressed gas cylinder partially filled with argon was not

supported to prevent it from being knocked over. This cylinder was located adjacent to a parked
tractor. .

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION. 7

_ ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: 07/17/2015
Proposed Penalty: ~ , $2000.00

” See pages 1 through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities.

Citation and Notification.of Penalty. «... / oe Page 80f25  . wat “ OSHA-2

ce cetnatne Te alves wht eae

 
aoe
( ” {

i

5 My .

U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
; Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

Citation 1 Item 3 b Type of Violation: Serious
29 CFR 1910.253(b)(2) (i): Inside of buildings, cylinder(s) were not stored in a well-protected, well-
ventilated, dry location, at least 20 (6.1 m) feet from highly combustible materials such as oil or

excelsior:

a/ Inside of the Gas Storage Area, four oxygen cylinders were stored with one cylinder that contained
liquid propane.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION.

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: 07/17/2015

See pages 1 through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities.

..-. Citation and Notification of Penalty : .. Page9of25. . . « .OSHA-2

 
Cy f

U.S. Department of Labor . Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

Citation 1 Item 4 Type of Violation: Serious

29 CFR 1910.136(a): The employer did not ensure that each affected employee used protective
footwear when working in areas where there was a danger of foot injuries due to falling or rolling
objects, or objects piercing the sole, and where such employee's feet were exposed to electrical hazards:

a/ Inside of the Weld Area, employee(s) were not provided with steel-toed boots or the equivalent
while operating the Shepard Niles Lift-A-~About 2T Underslung Crane, unknown m/n or s/n, and the
Coffing 2T Underslung Crane, unknown m/n or s/n.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION.

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: 07/17/2015
Proposed Penalty: . $2000.00

See pages 1 through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities.

Citation and Notification of Penalty =. .. , Page 10-0£25.... te OSHA-2 oo.

Va wieaeedtent atest ee oR a Legace Berth sete eet Mapenioneie a fae arte tea Be elee tet knew oe Mua bebe ste

 
TPA he a Teatatacratar

U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

The alleged violations below have been grouped because they involve:similar or related hazards that
may increase the potential for injury or illness.

Citation 1 Item 5 a Type of Violation: Serious

29 CFR 1910.147(c)(1): The employer did not establish a program consisting of energy control
procedures, employee training and periodic inspections to ensure that before any employee performs
any servicing or maintenance on a machine or equipment where the unexpected energizing, startup or
release of stored energy could occur and cause injury, the machine or equipment shall be isolated from
the energy source and rendered inoperative:

al The employer did not develop or implement a written lockout/tagout program for machinery such as
the Standard Industrial Press Brake, m/n AB200-12, s/n F5041327. ,

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION. ;

‘ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: 07/17/2015
Proposed Penalty: a . $2000.00

s

See pages I through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities.

Citation and Notification of Penalty . . Page lof25 . ’ Lee y OSHA2

 

eA ME te net a Re ce ea Bee ee Tt satin edi -tawthunbelenyhudoe <r hadaeAbenubroe ieee SERRE) oe aT an taabites SE redeem ais oh
C C

U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

Citation 1 Item 5 b Type of Violation: Serious

29 CFR. 1910.147(c)(4)(ii): The procedures did not clearly and specifically outline the scope, purpose,
authorization, rules, and techniques to be utilized for the control of hazardous energy, and the means to
enforce compliance including, but not limited to, the following:

al Inside of the Sheet Metal Department, the specific lockout/tagout procedure for the Standard
Industrial Press Brake, m/n AB200-12, s/n F5041327, did not identify hydraulics as an energy source or

how to isolate it.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION. , ;

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: 07/17/2015

_ See pages 1 through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities.

Citation and Notification of Penalty . . . .Page 12 of 25 ” -OSHA-2, .

Lael eee Atak ok eitatthe Sab Seiad agit eata ved tee tieleeich ty ia eb Te er Rbgiisccidar wee ranges SA PORIN Cet ee ted SES ok water sed Tne ee

 
fan Poe,

US. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site; 41 BRANCH STREET, Saint Louis, MO 63147

 

Citation 1 Item6 Type of Violation: Serious
29 CFR 1910.147(d)(3): All energy isolating devices that were needed to control the energy to the
machine or equipment were not physically located and operated in such a manner as to isolate the

machine or equipment from the energy source(s):

Inside of the Sheet Metal Department, the following energy sources were not isolated during the
changing to a die belonging to the Standard Industrial Press Brake, m/n AB200-12, s/n F5041327:

al Hydraulics.
b/ Gravity.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION.

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: 07/17/2015
Proposed Penalty: . $2000.00

See pages 1 through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities,

Citation and Notification of Penalty ; Page.I3 Of 25 wen. 5: _ OSHA-2, .

tet remditieny dite eri tae wee ee Se RR a eet feet bet oe Latha. uote merabaeesitaisemtanichs, 1 fe tae Me Calg de Patent eee aE Bas ee

 
U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

Citation 1 Item 7 Type of Violation: Serious

29 CFR 1910.179(m)(1): Thorough monthly inspections of rope conditions, with written, dated, and - -
signed reports, were not performed on the running ropes:

a/ Inside of the Weld Area, monthly inspections, with written, signed, and dated reports were not
performed on the running ropes belonging to the Shepard Niles Lift-A-About 2T Crane.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION.

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: : 07/17/2015
Proposed Penalty: $2000.00

See pages 1] through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities.

_ Citation and Notification of Penalty . . Page 14 of 25 hee . . , OSHA-2

 

WA, SAREE cde Waa eet ee be eee b eee oir
Palbbieie we e ce ee De T

U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO-63147

 

Citation 1 Item 8 Type of Violation: Serious

29 CFR 1910.184(i)(1): Synthetic web sling(s) were not marked or coded to show the rated capacities
for each type of hitch and type of synthetic web material:

al Inside of the Weld Area, the label indicating the rated load and type of material belonging to a
synthetic web sling was illegible. ,

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION. :

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: 07/17/2015
Proposed Penalty: $2000.00

Sce pages 1 through 4 of this Citation and Notification.of Penalty for information on employer and employee rights and responsibilities.

Citation and Notification of Penalty Page 15 o0f25 .. , . OSHA-2

a ea athens ates Binet Cane SR oe REAR cet tte det dabei adadater Gr athe Rate RF FRI FEE ES aes

AMIE ee ese gd

 
Co eo

U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

‘Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

Citation 1 Item 9 = Type of Violation: Serious

29 CFR 1910.305(b)(1)Gi): Unused openings in cabinets, boxes, and fittings were not effectively
closed: . .

a/ Inside of the Reception Area, the control for the overhead lighting was missing a toggle switch.

b/ Inside of the Assembly Area, the dual receptacle box powering overhead lighting was missing two
knockouts.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION. .

‘ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: 07/17/2015
Proposed Penalty: $2000.00

See pages 1 through 4 of this Citation and Notification of Penalty for information.on employer and employee rights and responsibilities.

Citation and Notification of Penalty . Page 16 of 25.. ., . . -  OSHA-2,,

 

ata del hntthasbety ek OMG eaten Oy rats Pett oo BEET gee oe
EOC se a OO ed

U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty.

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

Citation 2 Item 1 Type of Violation: Repeat

" 29 CFR 1910. 147(c)(6)G): The employer did not conduct a periodic inspection of the energy contro] ~

procedure at least annually to ensure that the procedure and the requirements of this standard were
being followed:

al Inside of the Sheet Metal Department, the employer did not conduct an annual inspection of the
specific lockout/tagout procedure for the Standard Industrial Press Brake, m/n AB200-12, s/n
F5041327.

Matthews Manufacturing Inc. was previously cited for a violation of this occupational safety and health
standard or its equivalent standard, 29 CFR 1910.147(c)(6)(i), which was contained in OSHA
inspection number 314153263, citation number 1, item number 50, and was affirmed as a final order on
12/29/14, with respect to a workplace located at 41 Branch Street, St. Louis, MO 63147.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION. .

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

‘Date By Which Violation Must be Abated: 07/17/2015

Proposed Penalty: $4000.00

See pages 1 through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities.

Citation and Notification of Penalty. . . - , Page 17 of 25 : OSHA-2.

 

Dobebibentaettatt eet 8 4 ean ata vane ee a te oe Rien aha ee te wee, Ha ee UR abt he eee cs tea Real ae
U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
, Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

The alleged violations below have been grouped because they involve similar or related hazards that
may increase the potential for injury or illness.

Citation 2 Item 2 a Type of Violation: Repeat
29 CFR 1910.179(j)(2)(ii): Monthly inspections of hooks, with signed reports, were not performed: .

a/ Inside of the Weld Area, monthly inspections of the hooks, with signed reports, belonging to the
Shepard Niles Lift-A-About, 2T Crane and the Coffing 2T.Crane, were not performed.

Matthews Manufacturing Inc. was previously cited for a violation of this occupational safety and health
standard or its equivalent standard, 29 CFR 1910.179()(2), which was contained in OSHA inspection -
number 314153263, citation number 1, item number 60, and was affirmed as a final order on 12/29/14,
with respect to a workplace located at 41 Branch Street, St. Louis, MO 63147.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION.

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date-By Which Violation Must be Abated: 07/17/2015
Proposed Penalty: . $4000.00

See pages 1 through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities.

Citation and Notification of Penalty , , Page 18-0f 25 , . OSHA-2 ~

Ie oad a a wae bee hee et went Ne ee te tele Bathe Tate ihe aw iT ate Rata Mel ceete cet thinker ies Bade eeebt es bisa ee

 
Ci =

oo

U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

Citation 2 Item 2 b Type of Violation: Repeat

29 CFR 1910.179(j)(2)(v): Monthly inspections of hoist chains, with: signed reports, were not
performed:

a/ Inside of the Weld Area, inspections of the hoist chains, with signed reports, belonging to the
Coffing 2T Crane, were not performed.

Matthews Manufacturing Inc. was previously cited for a violation of this occupational safety and health
standard or its equivalent standard, 29 CFR 1910.179()(2), which was contained in OSHA inspection
number 314153263, citation number 1, item number 60, and was affirmed as a final order on 12/29/14,
with respect to a workplace located at 41 Branch Street, St. Louis, MO 63147.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION.

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM _

Date By Which Violation Must be Abated: 07/17/2015

See pages 1 through 4 of this Citation and Notification of Penalty for information on.employer and employee rights and responsibilities.

Citation and Notification of Penalty Pagel90f25 .. . OSHA-2

 
C C

US. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015 ;

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

Citation 2 Item 3 Type of Violation: Repeat

29 CFR 1910.184@)(9)(iv): Synthetic web sling(s) with broken or worn stitches were not immediately
_ removed from service: . oe

a! Inside of the Weld Area, the synthetic web sling used to lift metal lids possessed severely worn
stitches along both sides.

Matthews Manufacturing Inc. was previously cited for a violation of this occupational safety and-health
standard or its equivalent standard, 29 CFR. 1910.184(c)(3), which was contained in OSHA inspection
number 314153263, citation number 1, item number 63, and was affirmed as a final order on 12/29/14,
with respect to a workplace located at 41 Branch Street, St. Louis, MO 63147.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION.

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: -07/17/2015 .
Proposed Penalty: , $4000.00

See pages | through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities.

Citation and Notification of Penalty . , Page 20 of 25 Le OSHA-2

 
tRA TAGE ee ee ant Frame one

- Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 -.04/29/2015

a Co

U.S. Department of Labor Inspection Number: 1059249
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

The alleged violations below have been grouped because they involve similar or related hazards that
may increase the potential for injury or illness.

Citation 2 Item 4 a Type of Violation: Repeat

29 CFR 1910.212(a)(1): One or more methods of machine guarding were not provided to protect the _
operator and other employees in the machine area from hazards such as those created by point of
operation, ingoing nip points, rotating parts, flying chips and sparks:

Inside of the Catch-All Department, the following machines were unguarded:

a/ Hartwig Drilling Machine, m/n 34962-1, unknown s/n.

b/ HAAS CNC Milling Machine, m/n VF4, s/n 41747.

c/ Apex Vertical Sander, m/n 211, unknown s/n.

Inside of the Assembly Area, the following machine was unguarded:

af JET Milling Machine, m/n M114, s/n 806015.

Inside of the Tool Room, the following machine was unguarded:

a/ Cincinnati Lathe, m/n 15, unknown s/n.

Inside of the Sheet Metal Department, the following machines were unguarded:
a/ Alliant Milling Machine, unknown m/n, s/n 10917687.

b/ Alliant Milling Machine, unknown m/n or s/n.

c/ Bridgeport Milling Machine, unknown m/n, s/n 055886.

See pages 1 through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities.

Citation and Notification of Penalty an - Page 21 of 25 .  OSHA-2

 

2 Nee SEER AS ae Te RRS 8 Hag tS
C | C

U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/ 29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

d/ Well Horizontal Band Saw, m/n 1270, s/n unknown.

e/ Cincinnati Shear, m/n 1812, s/n 35385.

Matthews Manufacturing Inc. was previously cited for a violation of this occupational safety and health
standard or its equivalent standard, 29 CFR 1910.212(a)(1), which was contained in OSHA inspection °
number 314153263, citation number 1, item number 64, and was affirmed as a final order on 12/29/14,
with respect to a workplace located at 41 Branch Street, St. Louis, MO 63147.

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS
VIOLATION. | | | |

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: - ; 07/17/2015
Proposed Penalty: : $5600.00

See pages 1 through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities.

Citation and Notification of Penalty - Page 22 of 25 . OSHA-2

 
on CC.

U.S. Department of Labor Inspection Number: 1059249

Occupational Safety and Health Administration Inspection Date(s): 04/29/2015 - 04/29/2015
Issuance Date: 06/01/2015

 

Citation and Notification of Penalty

Company Name: MATTHEWS MANUFACTURING INC.
Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

 

Citation 2 Item 4 b Type of Violation: Repeat

29 CFR 1910.212(a)(3)(ii): Point(s) of operation (P.0.0.) of machinery were not guarded to prevent
employee(s) from having any part of their body in the danger zone(s) during operating cycle(s):

Inside of the Sheet Metal Department, the P.O.O. belonging to the following machines was not
adequately guarded:

a/ Cincinnati Shear, m/n 1812, s/n 35385.

b/ Standard Industrial Press Brake, m/n AB200-12, s/n. F5041327, at the front and both sides.
Matthews Manufacturing Inc. was previously cited for a violation of this occupational safety and health
standard or its equivalent standard, 29 CFR 1910.212(a)(3)(ii), which was contained in OSHA

inspection number 314153263, citation number 1, item number 65, and was affirmed as a final order on
12/29/14, with respect to a workplace located at 41 Branch Street, St. Louis, MO 63147..

ABATEMENT CERTIFICATION AND ABATEMENT VERIFICATION ARE REQUIRED FOR THIS

VIOLATION.

ABATEMENT DOCUMENTATION REQUIRED FOR THIS ITEM

Date By Which Violation Must be Abated: 07/17/2015

26%

William D. McDonald, CSP
Area Director

 

See pages ] through 4 of this Citation and Notification of Penalty for information on employer and employee rights and responsibilities.

Citation and Notification of Penalty . . Page 23 of 25 * . / OSHA-2

Hinret Dartieada nde

 
U.S. Department of Labor

Occupational Safety and Health Administration
1222 Spruce Street

Room 9.104

Saint Louis, MO 63103

Phone: 314-425-4249 Fax: 314-425-4289

 

INVOICE / |
DEBT COLLECTION NOTICE

 

Company Name: MATTHEWS MANUFACTURING INC.

Inspection Site: 41 BRANCH STREET, Saint Louis, MO 63147

Issuance Date: 06/01/2015

Summary of Penalties for Inspection Number , 1059249 —
Citation 1, Serious $18000.00
Citation 2, Repeat $17600.00
TOTAL PROPOSED PENALTIES $35600.00

 

To avoid additional charges, please remit payment promptly to this Area Office for the total amount of the
uncontested penalties summarized above. Make your check or money order payable to: "DOL-OSHA". Please
indicate OSHA's Inspection Number (indicated above) on the remittance. You can also make your payment
electronically on www.pay.gov. On the left side of the pay.gov homepage, you will see an option to Search
Public Forms. Type "OSHA" and click Go. From the results, click on OSHA Penalty Payment Form. The

direct link is https://www.pay. gov/paygov/forms/formInstance.html?agencyFormld=53090334. You will

be required to enter your inspection number when making the payment. Payments can be made by credit card or
Automated Clearing House (ACH) using your banking information. Payments of $25,000 or more require a
Transaction ID, and also must be paid using ACH. If you require a Transaction ID, please contact the OSHA
Debt Collection Team at (202) 693-2170. LO

_ OSHA does not agree to any restrictions or conditions or endorsements put on any check, money order, or
electronic payment for less than the full amount due, and will cash the check or money order as if these
restrictions or conditions do not exist. - ‘

If a personal check is issued, it will be converted into an electronic fund transfer (EFT). This means that our
bank will copy your check and use the account information on it to electronically debit your account for the
amount of the check. The debit from your account will then usually occur within 24 hours and will be shown on
your regular account statement. You will not receive your original check back. The bank will destroy your
original check, but will keep a copy of it. If the EFT cannot be completed because of insufficient funds or closed

Citation and Notification of Penalty . . Page 24 of 25 OSHA-2 ~

Lo ats te ie ted mete Siete et ee

 
account, the bank will attempt to make the transfer up to 2 times.

Pursuant to the Debt Collection Act of 1982 (Public Law 97-365) and regulations of the U.S. Department of
Labor (29 CFR Part 20), the Occupational Safety and Health Administration is required to assess interest,
delinquent charges, and administrative costs for the collection of delinquent penalty debts for violations of the
Occupational Safety and Health Act. ,

Interest: Interest charges will be assessed at an annual rate determined by the Secretary of the Treasury on all
penalty debt amounts not paid within one month (30 calendar days) of the date on which the debt amount
becomes due and payable (penalty due date). The current interest rate is one percent (1%). Interest will accrue
from the date on which the penalty amounts (as proposed or adjusted) become a final order of the Occupational
Safety and Health Review Commission (that is, 15 working days from your receipt of the Citation and
Notification of Penalty), unless you file a notice of contest. Interest charges will be waived if the full amount
owed is paid within 30 calendar days of the final order.

Delinquent Charges: A debt is considered delinquent if it has not been paid within one month (30 calendar
days) of the penalty due date or if a satisfactory payment arrangement has not been made. If the debt remains
delinquent for more than 90 calendar days, a delinquent charge of six percent (6%) per annum will be assessed
accruing from the date that the debt became delinquent.

Administrative Costs: Agencies of the Department of Labor are required to assess additional charges for the
recovery of delinquent debts. These additional charges are administrative costs incurred by the Agency in its
attempt to collect an unpaid debt. Administrative costs will be assessed for demand letters sent in an attempt to

collect the unpaid debt.

 

DO eer

William D. McDonald, CSP | Date

Area Director

Citation and Notification of Penalty . Page25.0f25 . OSHA-2 ....

 
Case: 4:19-cv-02892 Doc. #: 1-2 Filed: 10/24/19 Page: 1 of 2 PagelD #: 28

f
( ; i

 

U.S. Department of Labor DELIVERY CONFIRMATION NUMBER:
Occupational Safety and Health Administration @ 030° O20 O01 94897 aasa &
1222 Spruce Street Room 9.104 g ae Dp)
Saint Louis, MO 63103 a i eB § |
Phone: 314-425-4249 Fax: 314-425-4289 3 po ¢3 8)
® = an.

5 zi ae

z Fs 5

September 02, 2015 “8 25 os
Be oS

MATTHEWS MANUFACTURING INC. ff F
41 BRANCH STREET P a2 2)
Saint Louis, MO 63147 2 GOVERNMENT MoOOe gszaz $8 9.
¢ EXHIBIT yeas e298 23.

: ons = a> — f

Inspection Number : 1059249 4 x & OF % 23 ae = = 3 t
Due Date : 06/30/2015 5 geese 58282 a S|
Delinquent Date —-: 07/30/2015 peg te Soz8S g 3)
pigak 2 228 22.

Dear Employer: £3 g 8 z aeF 3 |
~ 8 - 3)

A notification of payment due for penalties assessed under the Occupational! satery anu SIOAIUL AE Frets otnanew
your firm on 06/01/2015. Payment was due on the date shown above and our records show that full payment has

not been received. Unless payment is already in the mail, the unpaid balance shall be deemed delinquent.

Pursuant to the Debt Collection Act of 1982 (Public Law 97-365) and regulations of the Department of Labor
(29 CFR Part 20), effective March 8, 1985, the Occupational Safety and Health Administration is required to
assess interest, as well as delinquent and administrative charges for overdue penalties. Interest on the unpaid
balance which accrues at an annual rate of | percent a year from the date the payment became due has been
assessed. In addition, the administrative cost of $10.00 which has been incurred for this collection letter in order
to recover the amount due has also been assessed. If the total amount due, including penalty, interest and
administrative costs is not paid within one month of the date this letter is received, the matter will be referred to
the National Office of the Occupational Safety and Health Administration in Washington, D.C. for further action.
The National Office will assess additional interest and administrative charges. If the penalty is delinquent for
more than three (3) months, a delinquent charge of six (6) percent a year accruing from the date that the debt

became delinquent, will also be assessed.

Further, you should be aware that, pursuant to the provisions of the Debt Collection Act, it is the policy of the
Department of Labor and the Occupational Safety and Health Administration to disclose information concerning
delinquent claims to commercial credit reporting agencies, to utilize the services of private debt collectors and to
report information on unpaid debts to the Internal Revenue Service. To preclude exercise of the authorities
discussed above and to avoid incurring additional charges, please remit the total amount due as indicated below:

A review of our records indicates that you have paid: $0.00

The current unpaid balance of the total penalty assessed is: $35600.00

The current total of interest accrued is: $59.33

The current total delinquent is: _ $0.00

The current charge for administrative cost is: $10.00

TOTAL AMOUNT NOW DUE: $35669.33

Make your check or money order payable to “DOL-OSHA”. Please:indicate the Inspection Number on the anu

Page 1 of 2 oY
UTA”

- Piece restart o “Aeon ng afr
LE ORES RE” DOE ORS ee"
—

remittance. You can also make your ‘payment electronically on: Ose aot al “the leftside. ofthe pay.gov © -.iasaveits
c

homepage, you will see an option to Search Public Forms, Type "OSHA" and chick Go. From the results, click

on OSHA Penalty Payment Form. The direct link is as follows:

https://www.pay.gov/paygov/forms/formInstance.html?agencyFormld=53090334

You will be required to enter your inspection number when making the payment. Payments can be made by
credit card or Automated Clearing House (ACH) using your banking information. Payments of $25,000 or more
require a Transaction ID, and also must be paid using ACH. If you require a Transaction ID, please contact the
OSHA Debt Collection Team at (202) 693-2170.

If you have recently submitted a payment covering the total amount of the penalty due, please disregard this
notice. If you are unable to submit full payment at this time, or if you have any questions, please contact me
immediately.

Sincerely,

William McDonald
Area Director

Lt Page2of2 .

oR HE _ Bae Crs OEE

mee ware wre .
wages oF Case: 4:19-cv-02892 Doc. #: 1-3 Filed: 10/24/19 Page: 1 of 1 PagelD #: 30

DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
P. O. BOX 830794

BIRMINGHAM, AL 35283-0794

December 12, 2015

4 = MATTHEWS MANUFACTURING INC.
= bee c/o Matt Alexander Business Contact GOVERNMENT
3 41 BRANCH STREET EXHIBIT

SAINT LOUIS, MO 63147

 

FedDebt Case Identification: 1500324835A
Agency Debt Identification: 1059249A4584431

Your unpaid delinquent debt owed to the Department of Labor, Occupational Safety and Health Admin, OSHA, has been
referred to the U.S. Department of the Treasury for collection. According to the records of the Department of Labor, you

owe $36,507.65.

Collection action will continue unless you make payment, within ten (10) days from the date of this letter, in the amount
of $46,729.79, which includes all applicable fees, interest, and penalties, as of today.

If you wish to avoid further collection action and additional charges, you must immediately pay your debt. Your check
or money order should be made payable to the U.S. Treasury-FS. To ensure proper credit to your account, please
include the FedDebt Case Identification Number 1500324835A in the memo section of your payment. Please note that
we accept credit card payments via MasterCard, Visa, Discover, or American Express. Please send your payment with
the attached PAYMENT COUPON to: U.S. Department of the Treasury - FS

Debt Management Services

Post Office Box 979101

St. Louis, MO 63197-9000

You may also make an electronic payment via pay.gov:
(https://www.pay.gov/paygov/paymydebt).

Correspondence should be mailed to: U.S. Department of the Treasury
Debt Management Services
Post Office Box 830794
Birmingham, AL 35283-0794

If you are unable to pay your debt in full, please contact a Customer Service Representative toll free at (888) 826-3127,
or the Telecommunications Device for the Deaf (TDD) at (866) 896-2947.

U. S. Department of the Treasury

 

 

 

Debt Management Services
DSBDL_003_ fdvl Detach Here 0000001623 1500324835A DL 0032558050 108
PAYMENT COUPON
FedDebt Case Identification Number: 1500324835A
MATTHEWS MANUFACTURING INC, Amount Due: $46,729.79
c/o Matt Alexander Business Contact Aaicunt Baclosed:
41 BRANCH STREET
SAINT LOUIS, MO 63147 METHOD OF PAYMENT (check one):
Make the check/money order payable to: U.S. Department of the Treasury-FS
Personal/Company Check Money Order {__]Bank Check
Visa ( \MasterCard Discover (__)American Express
Credit Card Account Number:
Remit to: cntnit . ‘ .
U.S. Department of the Treasury--FS Expiration Date: Authorized Amount:
Debt Management Services : : ;
Post Office Box 979101 suithorieed Signaler:

 

St. Louis, Mo 63196-9000

‘
979101 15003248358 0004672979 5 =
Case: 4:19-cv-02892 Doc. #: 1-4 Filed: 10/24/19 Page: 1 of 1 PagelD #: 31

DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

 

ACTING ON BEHALF OF
U.S. DEPARTMENT OF LABOR
OCCUPATIONAL SAFETY AND HEALTH ADMINISTRATION
CERTIFICATE OF INDEBTEDNESS

Debtor Name(s) and
Address (es):

Matthews Manufacturing, Inc.
41 Branch Street
St. Louis, MO 63147

 

Total debt due United States as of January 23, 2019:

Principal: $35,600.00

Interest (@1.0%):$ 1,262.18

Penalty (@6.0%): $ 7,395.04
Admin.: $ 20.00

Treasury & DOJ fees: $15,976.32

(pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), and 28 U.S.C. 527 Note)

TOTAL: 560,253.54

| certify that the U. S. Department of Labor, Occupational Safety and Health Administration (OSHA)
records show that the debtor named above is indebted to the United States in the amount stated above.

The claim arose in connection with the debtor's July 2015 failure to repay a civil penalty owed to the U.S.
Department of Labor, Occupational Safety and Health Administration (OSHA), stemming from seventeen

employee and public safety violations of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et
seq), as noted during an April 29, 2015 OSHA inspection of debtor’s St. Louis, Missouri site..

CERTIFICATION: Pursuant to 28 USC ss. 1746, | certify under penalty of perjury that the foregoing is true
and correct to the best of my knowledge and belief based upon information provided by the U. S.
Department of Labor, Occupational Safety and Health Administration.

ons

; KV) ;
Date: 2S / | “fT gs A His fe | . J | -
1 w a XN

Regina aa SKYY \ 7
Financial Program Specialist :
U.S. Department of the Treasury

Bureau of the Fiscal Service

 
Case: 4:19-cv-02892 Doc. #: 1-5 Filed: 10/24/19 Page: 1 of 1 PagelD #: 32

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

UNITED STATES OF

)

AMERICA : ,
Plaintiff, )

)

Vv. ) Case No.

MATTHEWS )
MANUFACTURING, INC. ;
Defendant, )

)

ORIGINAL FILING FORM

THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY
WHEN INITIATING A NEW CASE.

CJ THIS SAME CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS
PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER

AND ASSIGNED TO THE HONORABLE JUDGE

 

Cl THIS CAUSE IS RELATED, BUT IS NOT SUBSTANTIALLY EQUIVALENT TO ANY
PREVIOUSLY FILED COMPLAINT. THE RELATED CASE NUMBER IS AND
THAT CASE WAS ASSIGNED TO THE HONORABLE . THIS CASE MAY,

THEREFORE, BE OPENED AS AN ORIGINAL PROCEEDING.

NEITHER THIS SAME CAUSE, NOR A SUBSTANTIALLY EQUIVALENT

COMPLAINT, HAS BEEN PREVIOUSLY FILED IN THIS COURT, AND THEREFORE

MAY BE OPENED AS AN ORIGINAL PROCEEDING.

The undersigned affirms that the information provided above is true and correct.

Go
Date: d A Ch rolled
[7 Signature of Filing Party
Case: 4:19-cv-02892 Doc. #: 1-6 Filed: 10/24/19 Page: 1 of 1 PagelD #: 33

JS 44 (Rev. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as re
provided by local rules of court. This form, approved by the Judicial Conference of the Jnited States in September 1974, is required for the use of the

uired by law, except as
lerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
UNITED STATES OF AMERICA

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

Attorneys (/irm Name, Address, and Telephone Number)

c
JANE RUND, Assistant U.S. Attorney
111 South 10th Street, Room 20.333, St. Louis, MO 63102

DEFENDANTS

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

NOTE:

Attorneys (/f Known)

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “X" mn One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
(1 U.S. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 © 1 Incorporated or Principal Place go4 o4
of Business In This State
O 2. U.S. Government 0 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place Gs Os
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a O3 O 3 Foreign Nation 06 O86
Foreign Country
1V. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHERSTATUTES _]
© 110 Insurance PERSONAL INJURY PERSONAL INJURY  |0 625 Drug Related Seizure 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |O) 423 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability © 690 Other 28 USC 157 372%(a))
O 140 Negotiable Instrument Liability 6 367 Health Care/ 6 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 6 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 0 430 Banks and Banking
0 151 Medicare Act O 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
© 152 Recovery of Defaulted Liability ( 368 Asbestos Personal © 835 Patent - Abbreviated 0 460 Deportation

Student Loans
(Excludes Veterans)

0 340 Marine
© 345 Marine Product

Injury Product
Liability

New Drug Application
1 840 Trademark

© 470 Racketeer Influenced and
Corrupt Organizations

 

 

 

O 862 Black Lung (923)
O 863 DIWC/DIWW (405(2))
O 864 SSID Title XVI

© 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR
of Veteran's Benefits © 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards O 861 HIA (1395ff)
© 160 Stockholders” Suits © 355 Motor Vehicle O 371 Truth in Lending Act
{XK 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management
O 195 Contract Product Liability | 360 Other Personal Property Damage Relations
0 196 Franchise Injury © 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g))
362 Personal Injury - Product Liability 0 751 Family and Medical
Medical Malpractice Leave Act
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation

 

 

O 210 Land Condemnation

O 220 Foreclosure

© 230 Rent Lease & Ejectment
© 240 Torts to Land

© 245 Tort Product Liability
© 290 All Other Real Property

© 440 Other Civil Rights
OG 441 Voting

Habeas Corpus:
O 463 Alien Detainee

O 442 Employment © 510 Motions to Vacate

O 443 Housing/ Sentence
Accommodations O 530 General

6 445 Amer. w/Disabilities -| 535 Death Penalty
Employment Other:

0 446 Amer. w/Disabilities -] 540 Mandamus & Other
Other OF 550 Civil Rights

O 448 Education © 555 Prison Condition

O 560 Civil Detainee -

Conditions of
Confinement

 

 

© 791 Employee Retirement
Income Security Act

IMMIGRATION
O) 462 Naturalization Application
O) 465 Other Immigration
Actions

 

SOCIAL SECURITY

FEDERAL TAX SUITS

© 480 Consumer Credit

0 490 Cable/Sat TV

© 850 Securities/Commodities/
Exchange

890 Other Statutory Actions

O 891 Agricultural Acts

O 893 Environmental Matters

0 895 Freedom of Information
Act

 

O 870 Taxes (US. Plainuff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

 

0 896 Arbitration

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

CO 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “\"

2 Removed from
State Court

KI Original

Proceeding

VI. CAUSE OF ACTION

“in One Box Only)

O 3. Remanded from o4

Appellate Court

31 U.S.C. 3717(e)

Brief description of cause:

 

Reinstated or
Reopened

O53 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do wot cite jurisdictional statutes untess diversity):

Transfer

Debt owed to U.S. Dept, of Labor, Occupational Seafety & Health Administration

O 6 Multidistrict
Litigation -

O 8 Multidistrict
Litigation -
Direct File

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R-CvP. 60,253.54 JURY DEMAND: O Yes No
VIII. RELATED CASE(S)
IF ANY Sag TIRE JUDGE OS _DOCKETNUMBER oe
DATE SIGNATURE OF ATTORNEY OF RECORD 7

(0 (4/19

FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP

Jane Rund, Assistant U.S. Attorney

C Mine_hunth—
7

JUDGE MAG. JUDGE
Case: 4:19-cv-02892 Doc. #: 1-7 Filed: 10/24/19 Page: 1 of 2 PagelD #: 34

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT

 

 

for the
UNITED STATES OF AMERICA )
Plaintiff )
v, ) Civil Action No.
MATTHEWS MANUFACTURING, INC. )
‘Defendant )

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: MATTHEWS MANUFACTURING, INC.

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)

 

Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

 

What happens next?
If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice

is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

| certify that this request is being sent to you on the date below.

Date: yo fot] 19 -

 
 

Signature of the attorney or unrepresented party

_____ JANE RUND, Assistant U.S. Attorney _

Printed name

111 South 10th Street, Room 20.333
St. Louis, MO 63102

 

 

: Address

__Jane.Rund@usdoj.gov

E-mail address

 

314-539-7636 _

Telephone number
 

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Eastern District of Missouri

UNITED STATES OF AMERICA
Plaintiff
Vv.
MATTHEWS MANUFACTURING, INC.

Civil Action No.

 

Defendant
WAIVER OF THE SERVICE OF SUMMONS

To: JANE RUND, Assistant U.S. Attorney
(Name of the plaintiff's attorney or unrepresented plaintiff)

 

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

1 understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

 

Date:

 

Signature of the attorney or unrepresented party

 

 

Printed name of party waiving service of summons Printed name

 

Address

 

E-mail address

 

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving asummons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

Ifyou waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form. you are allowed more time to respond than if a summons had been served.
